DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards, et al. US2017/0081938.
Richards, et al. teaches a system for packer setting, comprising:
a packer 28;
a telemetry module (the sequenced strains described in ¶0047 (wherein transmittal of tension/compression to signal starting the packer setting operation is considered to be wireless as the tension/compression sequence is the signal, and does 
a control module Figure 2 coupled to the telemetry module and the packer, wherein the control module is operable to actuate the packer in response to the one or more control signals from the surface location ¶0047-48 (control signals are the tension/compression sequence detected by the strain gauges). The control module has at least one sensor 64, including a pressure gauge that generates the pressure sensor graphs 152 and 190 of Figures 6 and 7. A conveyance line 56 that conveys the fluid actuation pressure, in a radial direction when it exits 54a, since the chamber in 54a is wider than the line 56.
The control module comprises a controller 67, a pump 50, and a reservoir of hydraulic fluid 60.
The packer comprises a piston assembly 58, a seal element (necessarily required to form the body of the packer), and a slip element (¶0052: 5-7 describes slips being set).
a packer setting assembly 26 in the form of a tool string as shown in Figure 3 , wherein the tool comprises the control module and a packer setting device at a distal end of the control module,  wherein the packer setting device is mechanically latchable with shear screws 102 to the packer to secure the packer setting assembly to the packer as described in ¶0037.
A method of setting the above described packer, comprising:
Transmitting control signals from the surface to the telemetry module (the above described compression/tension sequence detected by the strain gauges);

Setting the packer using the hydraulic fluid ¶0035-0036.
Measuring one or more properties, such as pressure of the hydraulic fluid, indicating of packer setting as the packer is set in the wellbore ¶0014 and ¶0061 describes Figure 7 that shows a pressure graph to operator to provide confirmation that the packer has been properly set.
Displaying an image of the one or more properties as a function of time (Figure 7 shows pressure versus time).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, et al. in view of Kilgore US6257338.
Richards, et al. teaches the invention substantially as claimed and describes the pump as an electric pump ¶0025:5-6, as described above, but does not teach that the pump is a rotary hydraulic pump. 
Kilgore teaches that it is well-known in the art that a rotary pump is a known type of pump to provide fluid pressurization in a wellbore Column 6: 52-57.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Richards, et al. in view of Kilgore to select the pump to be a rotary hydraulic pump to provide desired pumping of the reservoir fluid in the wellbore.
Claims 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, et al. in view of Vinegar, et al. US2003/0042026.
Richards, et al.  teaches the invention substantially as claimed, as described above, but does not teach the sensor is a flow meter to measure flow rate of the hydraulic fluid; the wireless communication transmits signals to the surface location; a plurality of transceivers spaced in a well bore between the surface location and the telemetry module, wherein the plurality of transceivers are operable to wirelessly communicate the control signals from the surface location to the control module.

Vinegar, et al. teaches that it is well-known in the art to the sensor is a flow meter to measure flow rate of the hydraulic fluid; the wireless communication ¶0037 transmits signals to the surface location; a plurality of transceivers (61, 71, 72) spaced in a well bore between the surface location and the telemetry module, wherein the plurality of transceivers are operable to wirelessly communicate the control signals from the surface location to the control module for setting a packer ¶0014, wherein modem 58 transmits and receives signals from the wireless communication system ¶0036.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Richards, et al. in view of Vinegar, et al. to include a flow meter to provide flow rate monitoring of the hydraulic fluid for increased monitoring of the setting packer; using a wireless communication to transmit signals to the surface as a well-known means for providing wellbore communication; and using transceivers to provide connection between the surface controller and the downhole controllers and sensors.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, et al. in view of Ellson, et al. US7762325.
Richards et al. teaches the invention substantially as claimed, as described above, but does not teach the opening is in fluid communication with the chamber 
Ellson, et al. teaches a packer 416 that is actuated by pressurizing in line 428 that extends radially outwards into chamber 420, between conveyance line 410 and the production tubing 418.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Richards, et al. in view of Ellson, et al. to provide the chamber between the outer surface of the conveyance line and the inside of the production tubing.
Claims 12, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, et al. in view of Ellson, et al. US7762325
Richards, et al. teaches the invention substantially as claimed, as described above, but does not teach the conveyance line is an interior of the production tubing.
Ellson, et al. teaches packer 416 that is actuated by pressurizing in line 428 that extends radially outwards into chamber 420, between conveyance line 410 and the production tubing 418.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Richards, et al. in view of Ellson, et al. to select the conveyance line to be disposed inside at least a part of the production tubing, as a known means for providing hydraulic communication to a packer.
Richards, et al. further teaches measuring pressure that indicates packer setting sensor detects pressure ¶0025: 8-12 of the hydraulic fluid, as described above, and teaches that signals are sent from the downhole control module to the surface location .

Claims 13, 15,  16, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, et al. in view of Ellson, et al. as applied to claim 12 above, and further in view of Vinegar, et al..
Richards, et al. in view of Ellson, et al.  teaches the invention substantially as claimed, as described above, but does not teach the sensor is a flow meter to measure flow rate of the hydraulic fluid; the wireless communication transmits signals to the surface location; a plurality of transceivers spaced in a well bore between the surface location and the telemetry module, wherein the plurality of transceivers are operable to wirelessly communicate the control signals from the surface location to the control module.
Richards, et al. further teaches that the sensor detects pressure ¶0025: 8-12 of the hydraulic fluid, as described above, and teaches that signals are sent from the downhole control module to the surface location ¶0025: 15-19 that are indicative of packer operation (Figure 7). 
Vinegar, et al. teaches that it is well-known in the art to the sensor is a flow meter to measure flow rate of the hydraulic fluid; the wireless communication ¶0037 transmits signals to the surface location; a plurality of transceivers (61, 71, 72) spaced in a well bore between the surface location and the telemetry module, wherein the plurality of transceivers are operable to wirelessly communicate the control signals from the 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Richards, et al. in view of Ellson, et al., further in view of Vinegar, et al. to include a flow meter to provide flow rate monitoring of the hydraulic fluid for increased monitoring of the setting packer; using a wireless communication to transmit signals to the surface as a well-known means for providing wellbore communication; and using transceivers to provide connection between the surface controller and the downhole controllers and sensors.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant's arguments that Richards does not teach a conveyance line with an opening that is configured for directing the fluid in   radial direction away from the conveyance line are not persuasive. Conveyance line 56 is shown in Figure 3, wherein the exit near 54a leads to a larger diameter chamber 54a, wherein at least some of the fluid would necessarily move radially outwards from the conveyance line to fill the chamber 54a.
Therefore, applicant's arguments regarding dependent claims are similarly refuted.
Applicant’s arguments, see remarks, filed 12/17/2020, with respect to the rejection(s) of claim(s) 12 under 35 USC 102(a)(1) over Richards, et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Ellson, et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        2/18/2021